DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 06/28/2022 is acknowledged.
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 specify “desired forces”.  What does this mean?  What forces and was makes them desirable. This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
Claims 3 and 8 specify coupling projections and grooves with concave parts.  Concave means having an outline or surface that curves inward like the interior of a circle or sphere.  However, the concave parts (170,270) do not show a inward curve.  They appear to show a surface contained/bordered by walls.    This is not concavity.  The lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.  The examiner will assume the concave part refers to a recessed surface border by extensions or walls.  
Claims 5 and 11 specify that the adhesive is sufficiently inserted.  What is meant by “sufficiently”.  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Bertolini (U.S. 6,467,224).
In re Claim 1 and 4 Bertolini teaches a unit bracket in a square shape, wherein outer surfaces of four surfaces of the unit bracket are formed with locking projections (38) configured to insert slats.  The unit bracket has an upper surface that is a mesh made of intersecting/interlaced reinforcing members (16).  This mesh even is found in a center portion of the unit bracket as well as at the corners.  The metal or plastic panels have not actually been positively claimed.  Nor has an adhesive been claimed.  The locking projections need only be capable of retaining an inserted metal or plastic panel. The language also only mentions “if the unit bracket and a wall or a base material are bonded with an adhesive, in order to bond the unit bracket to the wall or the base material”.  Neither the adhesive nor the metal/plastic panels have been positively claimed in combination with the unit bracket.  Since all of the positively claimed physical features have been disclosed by Bertolini, the Bertolini bracket is capable of bonding at a vertical tensile strength and a horizontal tensile strength as well as maximizing a bonding force if an adhesive is applied.  To reiterate, the adhesive has not actually been positively claimed.
In re Claims 2, Bertolini teaches that the outer surfaces of the four surfaces of the unit bracket have coupling projection parts (42,48,50) formed to couple adjacent unit brackets from top to bottom formed on adjacent two surfaces, and have coupling groove parts (40) formed in other adjacent two surfaces.  
In re Claims 5, Bertolini teaches that the tile and ribs (16) are spaced apart from the wall or other base material by feet (20,64).  (Figures1-7c)  The examiner notes that the language following “when the unit bracket is bonded…” is functional language and is only afforded limited patentable weight.  The language does not specifically state that the bracket is actually bonded to the wall with adhesive that contacts the bottom of the ribs.  This is intended use.  Nor is the bracket claimed as part of a combination with the wall or the adhesive.  Also, the preamble of the claim is directed only to the bracket itself.  The feet (20,64) space the ribs away from the base material to allow for the intended use of the bracket being bonded to the wall by adhesive.  Since the lower surface of the ribs is spaced away from the base material, any material that would be placed in that space would contact the lower surface of those ribs. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini (U.S. 6,467,224).
In re Claim 6 and 10 Bertolini teaches a unit bracket in a square shape, wherein outer surfaces of four surfaces of the unit bracket are formed with locking projections (38) configured to insert slats.  The unit bracket has an upper surface that is a mesh made of intersecting/interlaced reinforcing members (16).  This mesh even is found in a center portion of the unit bracket as well as at the corners.  The metal or plastic panels have not actually been positively claimed.  Nor has an adhesive been claimed.  The locking projections need only be capable of retaining an inserted metal or plastic panel. The language also only mentions “if the unit bracket and a wall or a base material are bonded with an adhesive, in order to bond the unit bracket to the wall or the base material”.  Neither the adhesive nor the metal/plastic panels have been positively claimed in combination with the unit bracket.  Since all of the positively claimed physical features have been disclosed by Bertolini, the Bertolini bracket is capable of bonding at a vertical tensile strength and a horizontal tensile strength as well as maximizing a bonding force if an adhesive is applied.  To reiterate, the adhesive has not actually been positively claimed.
Bertolini does not specifically teach a bracket made from four unit bracket in a square shape.  However, this would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The coupling projections and grooves allow for the four unit brackets to be combined into a larger square shaped bracket.  Using multiple brackets will allow for coverage an entire wall or floor surface.
In re Claims 7 and 9, Bertolini teaches that the outer surfaces of the four surfaces of the brackets have coupling projection parts (42,48,50) formed to couple adjacent unit brackets from top to bottom formed on adjacent two surfaces, and have coupling groove parts (40) formed in other adjacent two surfaces.  
In re Claims 11, Bertolini teaches that the tile and ribs (16) are spaced apart from the wall or other base material by feet (20,64).  (Figures1-7c)  The examiner notes that the language following “when the unit bracket is bonded…” is functional language and is only afforded limited patentable weight.  The language does not specifically state that the bracket is actually bonded to the wall with adhesive that contacts the bottom of the ribs.  This is intended use.  Nor is the bracket claimed as part of a combination with the wall or the adhesive.  Also, the preamble of the claim is directed only to the bracket itself.  The feet (20,64) space the ribs away from the base material to allow for the intended use of the bracket being bonded to the wall by adhesive.  Since the lower surface of the ribs is spaced away from the base material, any material that would be placed in that space would contact the lower surface of those ribs. 
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertolini (U.S. 6,467,224) in view of Hurson (U.S. 20150284965)
In re Claims 3 and 8, as was stated above, the term “concave” used by the claim is confusing renders the scope of the claim indefinite.  The examiner will interpret this to indicate a surface that is contained or bordered by the walls around it.  As is shown in the annotations Bertolini teaches that the coupling projection parts has a coupling projection concave part (50) formed on a center portion thereof bounded by walls (48).  The coupling groove is also formed as a concave part that is bordered by walls (46) around it.   

    PNG
    media_image1.png
    341
    308
    media_image1.png
    Greyscale

The coupling groove also has a part/section that could be considered Figures 2 and 7A show outer surfaces (52) of each of the coupling projection parts that suggest a rounded/ semicircular shape.  Coupling groove parts (40) of the adjacent unit brackets coupled to the coupling projection parts also appear to have rounded/semicircular shaped walls for coupling the coupling projection parts. However, the drawing detail is not clear to specifically confirm these rounded shapes.
Hurson teaches flooring tiles with coupling projections (7) and coupling grooves (8) that have semicircular shapes.  (Figure 1)  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to round off the grove and projection parts to a semicircular shape.  These rounded edges would not be sharp, making it easy to handle the tiles brackets.
 Regarding the limitation about wires received in the grooves, the examiner takes official notice that wires are commonly run under tiles that are placed over an existing floor, wall, or other underlying surface.  Such would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention.  The concave part of the coupling grooves at tile near the edge of the floor would allow for the wire to pass through so that it may be placed out of sight beneath the tile while still be accessible at the edge of the tile.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633